Citation Nr: 0005867	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  99-21 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


Entitlement to service connection for a right leg injury.

Entitlement to service connection for depression.

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to August 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania, which denied the veteran's claims 
of entitlement to service connection for right leg injury, 
depression and hypertension.  The veteran timely appealed 
this determination to the Board.

REMAND

In a VA Form 9, dated in November 1999 and received at the RO 
that same month, the veteran requested that he be afforded a 
hearing before a traveling Member of the Board at the local 
VA office.  To date, however, the veteran has not been 
afforded the opportunity to appear at hearing conducted 
before a Member of the Board, and the claims file does not 
reflect that he has withdrawn his request for such a hearing.  
Indeed, in response to a specific inquiry from the Board, in 
February 2000, the veteran reiterated his desire to testify 
at a Board hearing held at the RO.  Accordingly, this case 
must be remanded.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

The RO should schedule for a hearing 
before a traveling Member of the Board at 
the RO at the earliest available 
opportunity.  Unless the veteran 
indicates, preferably, in a signed 
writing, that he no longer desires a BVA 
hearing, such hearing should be held and 
the claims file thereafter transferred to 
the Board in accordance with current 
applicable procedures.


The purpose of this REMAND is to ensure that all due process 
requirements are met, and it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


